United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, FBI
HEADQUARTERS -- ST. LOUIS, St. Louis, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2210
Issued: June 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 2, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 5, 2009 merit decision that denied modification of a May 22,
2009 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly denied appellant’s request to expand his claim to
include right hip labral tear as an accepted condition.
FACTUAL HISTORY
On December 22, 2005 appellant, a 47-year-old special agent, filed a traumatic injury
claim (Form CA-1) for lower back, right hip and right foot pain. He attributed his condition to

repeatedly bending over to pick up expended brass during a firearms training session on
December 14, 2005.
In a December 27, 2005 report, Dr. Ashok Kumar, a Board-certified internist, stated that
x-ray examination of appellant’s right hip did not reveal abnormities. He concluded that
appellant most likely had a soft tissue injury of the right hip. A January 24, 2006 report signed
by Dr. Edward R. Habert, a Board-certified radiologist, concluded that a January 24, 2006
magnetic resonance imaging (MRI) scan revealed no evidence of right hip abnormality. The
Office accepted appellant’s claim for right hip strain.
After appellant requested expansion of his claim to include a lumbar spine condition, by
decision dated August 30, 2006, the Office denied the request, finding that the medical evidence
of record did not demonstrate that the claimed lumbar spine condition was causally related to the
established work-related incident.
On September 26, 2006 appellant requested an oral hearing.
On February 2, 2007 Dr. Adam LaBore, a Board-certified physiatrist, reviewed
appellant’s course of treatment, presented findings on examination and diagnosed hip
impingement.
By decision dated February 9, 2007, finding that the medical evidence established a
prima facie case concerning the causal relationship between the claimed low back condition and
the accepted employment incident, the Office reversed its August 30, 2006 decision and
remanded the case for acceptance of aggravation of lumbar disc rupture as an accepted condition
and payment of appropriate benefits.
On March 6, 2007 the Office expanded appellant’s claim to include aggravation of
lumbosacral degenerative disc disease.
On March 27, 2007 Dr. Charles Toman, an orthopedic surgeon, reported findings on
examination, reviewed appellant’s history of injury and diagnosed right hip impingement with
labral tear.
On March 27 and June 12, 2007 Drs. Anand Suresh and Daniel Wessell, Board-certified
diagnostic radiologists, reported that pelvic and hip radiographic studies revealed mild bilateral
acetabular retroversion.
Appellant submitted a May 16, 2007 surgical report in which Dr. John C. Clohisy, a
Board-certified orthopedic surgeon, diagnosed right hip labral tear with impingement.
In a July 24, 2007 note, appellant related that he underwent right hip arthroscopy on
May 16, 2007 to treat a right hip labral tear with impingement. He explained that he had
experienced severe to moderate pain in his right hip since the December 14, 2005 injury and that
he had obtained a new team of physicians who had now correctly diagnosed and treated his
condition. Appellant reported that he was unable to work during the three weeks following his
surgery and requested compensation for the expenses associated with this medical treatment.

2

Finding that the medical evidence of record did not demonstrate that the additional
diagnosed hip condition was caused by the established December 14, 2005 employment incident,
by decision dated August 4, 2008, the Office denied the claim.
On August 29, 2008 appellant requested an oral hearing.
Following a March 24, 2009 hearing, by decision dated May 22, 2009, the Office denied
the claim, finding that the medical evidence of record failed to establish that the right labral tear
and subsequent surgery were causally related to the established December 14, 2005 employment
injury.
In a May 26, 2009 note, Dr. LaBore reported that, although the January 24, 2006
magnetic resonance imaging (MRI) scans revealed no abnormality, this was a nonarthrogram
study. He relates that nonarthrogram MRI scans are “often inadequate to identify a labral tear”
and that when a labral tear is suspected an MRI scan arthrogram is ordered. On this, Dr. LaBore
asserted that the January 24, 2006 right hip MRI scan does not rule out the existence of a labral
tear.
On June 19, 2009 appellant requested reconsideration.
Finding that the evidence appellant submitted with his request did not establish the right
labral tear and subsequent surgery were causally related to the established December 14, 2005
employment injury, by decision dated August 5, 2009, the Office denied modification of its prior
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

3

Where an employee claims that a condition not accepted or approved by the Office was
due to an employment injury, he bears the burden of proof to establish that the condition is
causally related to the employment injury.6 To establish a causal relationship between the
condition as well as any attendant disability claimed and the employment injury, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting such a causal relationship.7 Causal relationship is a medical issue and the medical
evidence required to establish a causal relationship is rationalized medical evidence.8
Rationalized medical evidence is evidence which includes a physician’s rationalized medical
opinion on the issue of whether there is a causal relationship between the diagnosed condition
and the specific employment factors identified by the claimant.9 Neither the mere fact that a
disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10
ANALYSIS
The Office accepted appellant’s hip strain. It subsequently expanded appellant’s claim to
include aggravation of lumbar disc rupture and lumbosacral degenerative disc disease. It denied
appellant’s request to expand his claim to include right hip labral tear. The issue is whether
appellant established that this additional medical condition and treatment were causally related to
his employment and, therefore, the Office improperly declined to expand his claim.
Although the record is replete with reports and notes diagnosing right hip labral tear, this
evidence is of diminished probative value because these reports and notes lack an opinion,
supported by medical rationale, explaining the causal relationship between the diagnosed right
hip labral tear and his employment.11 The mere fact that a condition manifests itself during a
period of employment12 does not raise an inference that there is a causal relationship between the
two.13
Rather, causal relationship is a medical issue that can only be proven by probative
rationalized medical opinion evidence. As noted above, rationalized medical opinion evidence is
medical evidence which includes a physician’s rationalized opinion on whether there is a causal
relationship between the employee’s diagnosed condition and the compensable employment
6

Jaja K. Asaramo, 55 ECAB 200 (2004).

7

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

8

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

9

Phillip L. Barnes 55 ECAB 426 (2004); Leslie C. Moore, 52 ECAB 132 (2000).

10

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

11

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
12

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

13

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

factors. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.14
The medical evidence submitted immediately following the December 14, 2005
employment injury, x-ray and MRI scan did not find objective evidence of a right hip injury.
Dr. Kumar therefore diagnosed a soft tissue right hip injury and the Office accepted right hip
strain. Additional evidence including a May 16, 2007 operative note which established a right
labral tear. However there is no medical evidence of record which explains the causal
relationship between the tear and the accepted employment injury.
Dr. LaBore stated that nonarthrogram MRI scans are “often inadequate to identify a
labral tear” and therefore, the January 24, 2006 right hip MRI scan does not preclude the
possibility that appellant sustained a right labral tear. His opinion has little probative value on
the issue of causal relationship because it simply offers no medical explanation of how the tear
would have occurred as a result of the accepted injury.15 The weight of a medical opinion is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.16 Dr. LaBore provides no definitive opinion, supported by a review of appellant’s
medical history, findings on examination and adequate medical rationale, explaining how
appellant’s right hip labral tear was causally related to his employment or the accepted
employment injuries.17
The Board finds that, because the medical evidence of record does not contain the
necessary medical reasoning to establish a causal relationship between appellant’s diagnosed
right hip labral tear and his employment, the Office properly declined appellant’s request to
expand his claim.
CONCLUSION
The Board finds that the Office properly denied appellant’s request to expand appellant’s
claim to include right hip labral tear as an accepted condition.

14

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
15

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (the Board has held that medical opinions
which are speculative or equivocal in character have little probative value).
16

See Anna C. Leanza, 48 ECAB 115 (1996).

17

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the August 5 and May 22, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

